Appeal from a determination of the board of estimate of the city of New York that public necessity requires that a new street or portion thereof known as Trotting Course Lane be carried across the right of way of appellant railroad. Determination confirmed, with costs. No opinion. Lewis, P. J., Johnston, Sneed and Wenzel, JJ., concur; Adel, J., dissents and votes to reverse and set aside the determination on the ground that, upon the conceded facts, section 90 of the Railroad Law does not apply.